NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10407

                Plaintiff-Appellee,             D.C. No.
                                                3:15-cr-00039-LRH-WGC-1
 v.

CHARLES EARL GRANDERSON, Jr.,                   MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Larry R. Hicks, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Charles Earl Granderson, Jr., appeals from the district court’s order denying

his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Granderson contends that the district court erred by relying on U.S.S.G.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1B1.13 as an applicable policy statement. Although we agree that the district

court so erred, we find the error harmless because the district court did not abuse

its discretion in concluding that the 18 U.S.C. § 3553(a) factors independently

supported denying Granderson’s motion. See United States v. Keller, 2 F.4th 1278,

1284 (9th Cir. 2021) (stating the standard of review and explaining that a district

court may deny compassionate release on the basis of the § 3553(a) factors alone).

The court considered Granderson’s arguments and reasonably concluded that

release was unwarranted in light of the § 3553(a) factors, including the need to

protect the public and afford adequate deterrence. See 18 U.S.C. § 3553(a)(1),

(a)(2)(A), (a)(2)(B); United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir.

2018) (district court abuses its discretion only if its decision is illogical,

implausible, or not supported by the record). Moreover, contrary to Granderson’s

contention, the district court sufficiently stated its reasons for the decision, see

Chavez-Meza v. United States, 138 S. Ct. 1959, 1965 (2018), and did not rely on

any clearly erroneous facts, see United States v. Christensen, 828 F.3d 763, 779

(9th Cir. 2015).

       AFFIRMED.




                                            2                                     20-10407